UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4571



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARK L. SIMONS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-98-375)


Submitted:   January 31, 2001             Decided:   March 19, 2001


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marvin D. Miller, LAW OFFICES OF MARVIN D. MILLER, Alexandria,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
G. David Hackney, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     This case is before us on appeal of the district court’s deci-

sion on remand as to whether government agents intentionally and

deliberately disregarded the notice provisions of Fed. R. Crim. P.

41(d) such that the motion to suppress filed by Mark L. Simons

should be granted.   See United States v. Simons, 206 F.3d 392 (4th

Cir. 2000).   On remand, the district court heard evidence and had

the opportunity to assess the credibility of the witnesses as to

the pertinent issue.   The district court concluded that the gov-

ernment’s violation of Rule 41(d) in this case was, at most,

negligent.

     We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we affirm the district

court’s decision. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2